DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 13-23, in the reply filed on 3/23/22 is acknowledged.  The traversal is on the ground(s) that the compounds (Ia), (Ib), (Ic), (Id) and (Ie) are a special technical feature to impart unity and the claims were considered to have unity in the International stage.  This is not found persuasive as there is no special feature in view of Gangotri Dey et al. “Quantum chemical and solution phase evaluation of metallocenes as reducing agents for prospective atomic layer deposition of copper” and the restriction requirements are different than in the international stage.
The requirement is still deemed proper and is therefore made FINAL.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 9/30/22, the 35 USC 112 rejections have been withdrawn, however, the following rejections have been noted:

Claim Rejections - 35 USC § 112
Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the term RH11 lacks antecedent basis as the formulas (Ia), (Ib), (Ic), (Id) and (Ie) fail to recite an RH11 but do recite R11.  In addition, the term “A” is not found in formula (Ia) and it is unclear if it is part of the phrase “wherein for the compound of general formula (Ia)…” Clarification is requested.  
Regarding claims 14-23, the claims are rejected to as being based upon a rejected base claim and would encompass the same rejection of the base claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gangotri Dey et al. “Quantum chemical and solution phase evaluation of metallocenes as reducing agents for prospective atomic layer deposition of copper” in combination with Padilla-Acevedo et al. (2021/0147459).
Gangotri Dey et al teaches forming a copper layer by ALD and then reacting the layer with a metallocene including either Vanadocene or Tantalocene as a reducing agent for the copper layer (pp. 10192-10195) whereby the general formula includes E of V or Ta, X1 or X2 as nothing and R1-26 as a hydrogen.  
Gangotri Dey et al. fails to teach the incorporation of a ligand of pentadienyl or cyclopentadienyl.
Padilla-Acevedo et al. (2021/0147459) teaches synthesis of cyclic organic compounds and metallocenes whereby the metallocene such as zirconocene is bonded to a ligand such as cyclopendadienyl group (abstract and [0039]).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Gangotri Dey et al. to include a ligand of cyclopentadienyl as evidenced by Padilla-Acevedo et al. (2021/0147459) with the expectation of achieving similar success.  
Regarding claims 16 and 17, Padilla-Acevedo et al. (2021/0147459) teaches at least two cyclopentadienyl groups which would include CH3 and hence there would be at least two carbons.  
Regarding claims 18 and 19, the claimed molecular weight and vapor pressures would be similar as those claimed since the compounds are similar and hence would be met.
Regarding claim 20, the repeating of a known process has been well settled as being an obvious modification of the prior art absent a showing of criticality for repeating a known process to produce known results. It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).
Regarding claim 21, the claimed metals would be expected to produce similar known coatings and react in similar ways as it has not been shown that the claimed compounds work “uniquely” with copper layers and not other metallic layers. 
Regarding claim 22, Gangotri Dey et al. teaches forming a copper layer by ALD and hence would meet the claimed metal.  
Regarding claim 23, Gangotri Dey et al. teaches room temperature and low temperature ALD process.

Response to Amendment
Applicant’s arguments with respect to claims 13-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued the prior art fails to teach “at least one of R1 to R10 contains at least one carbon and/or silicon”.
The Examiner disagrees as noted above.  Padilla-Acevedo et al. (2021/0147459) teaches at least two cyclopentadienyl groups which would include CH3 and hence there would be at least two carbons.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715